NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an after final Amendment received on 28 February 2022.  
ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an image processing apparatus e.g. client computer used in image processing system, controls display apparatus to display third display area which displays image currently displayed on second display area, and different image on display screen. Specifically, the invention is directed to an Image Processing Apparatus, Image Processing Method, and Image Processing Program Utilizing a Plurality of Display Regions.
Claims 3–14 and 17–19 are allowed. Claims 14 and 17–19 are independent claim. Claims 3–13 depend on claim 17.
The Final Rejection (29 November 2021) indicated that claims 2–9 would be allowable if rewritten to include all the limitations of the base claim 
Claims 14 and 17–19 recites the following specific features as shown in the except below:
  “[14] […] controls the display device to display a second display region on the display screen, the second display region displaying only one image of images pasted in an image pasting region of the page displayed in the first display region, 
controls the display device to display a third display region on the display screen, the third display region displaying only one image different from the only one image displayed in the second display region, and
controls the display device to display, in the third display region, an image of which a degree of similarity with the image displayed in the second display region is greater than or equal to a threshold value.” along with all other limitations as required by independent claim 14.
[17] […] a second display control device that controls the display device to display a second display region on the display screen, the second display region displaying one image of images pasted in an image pasting region of the page displayed in the first display region; and 
a third display control device that controls the display device to display a third display region on the display screen, the third display region displaying an image different from the image displayed in the second display region,
wherein the third display control device displays, in the third display region, an image of which a degree of similarity with the image displayed in the second display region is greater than or equal to a threshold value.” along with all other limitations as required by independent claim 17.
“[18] […] controlling the display device to display a second display region on the display screen by a second display control device, the second display region displaying one image of images pasted in an image pasting region of the page displayed in the first display region; and
controlling the display device to display a third display region on the display screen by a third display control device, the third display region displaying an image different from the image displayed in the second display region,
wherein the third display control device displays, in the third display region, an image of which a degree of similarity with the image displayed in the second display region is greater than or equal to a threshold value.” along with all other limitations as required by independent claim 18.
[19] […] controlling the display device to display a second display region on the display screen, the second display region displaying one image of images pasted in an image pasting region of the page displayed in the first display region; and
controlling the display device to display a third display region on the display screen, the third display region displaying an image different from the image displayed in the second display region,
wherein the third display control device displays, in the third display region, an image of which a degree of similarity with the image displayed in the second display region is greater than or equal to a threshold value.” along with all other limitations as required by independent claim 19. 
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Tsue et al. (2005/0134947), Norwood et al. (2012/0284594) and Watari et al. (2013/0050278), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 14 and 17–19 are allowable over the prior art of record. It follows that claims 3–13 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Katsumata (2020/0234076)
Describes an image candidate determination apparatus has an image grouping device that receives images and groups images in which the same person is included. An image candidate determination device determines an extraction image candidate or a non-extraction image candidate from the images grouped by the image grouping device, on the basis of a total image evaluation value and a limit value of the number of extraction images in which the same person is included. 
Yamamoto et al. (2015/0095827)
Describes a person image decision apparatus for an electronic album. The person image decision device for deciding upon the person image from among person images is represented by the representative person image selected by the representative person image selection device, so that an electronic album is automatically generated while intentions of the user are reflected in the album.
Yamaji (2012/0020648)
Describes an image processing device for making a layout of images, comprises an image data input unit (12) for receiving data of moving images and still images; an image grouping unit (19) for classifying the moving images; an image analyzer (22) for analyzing the moving images; a frame image 

Table 1
   CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672